Case: 1:17-cv-06260 Document #: 665 Filed: 11/19/18 Page 1 of 1 PageID #:4369

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                Eastern Division

State Of Illinois, et al.
                                 Plaintiff,
v.                                                   Case No.: 1:17−cv−06260
                                                     Honorable Robert M. Dow Jr.
City Of Chicago
                                 Defendant.



                            NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, November 19, 2018:


        MINUTE entry before the Honorable Robert M. Dow, Jr: Mikiko Thelwell's
motion to withdraw as attorney of record for Plaintiff [660] is granted. Noticed motion
date of 11/20/2018 is stricken. Mailed notice (mw, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
